COMPTON, J.,
dissenting.
I cannot join the majority. In my view, the evidence creates no more than a suspicion that defendant was a perpetrator of the crime.
The proof fails to show that the check was actually delivered to Delaney’s mailbox. The evidence also fails to establish that defendant or any of her companions either took the check from the mailbox or cashed the check at the Farmville bank. Moreover, there is no showing that defendant, at any time, possessed the check.
Thus, in my opinion, the evidence is wholly inadequate to establish beyond a reasonable doubt that Morton was guilty of larceny of Delaney’s check.
CARRICO, C.J., joins in dissent.